942 F.2d 791
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.INTERNATIONAL INSURANCE COMPANY, Plaintiff-counter-defendant-Appellant,v.MONTROSE CHEMICAL CORPORATION OF CALIFORNIA,Defendant-counter-claimant-Appellee.
No. 90-55991.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 15, 1991.Aug. 30, 1991.

Before WALLACE, Chief Judge, GOODWIN and KOZINSKI, Circuit Judges.

MEMORANDUM

1
International Insurance Company brought an action in district court seeking a declaration that it was not obligated to reimburse Montrose Chemical Corporation (Montrose) for certain clean up expenses.   Montrose sought declaratory relief by way of two counterclaims.   The district court had jurisdiction of this diversity action pursuant to 28 U.S.C. § 1332.   We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.   We affirm.


2
The district court correctly held that there is no need to resort to extrinsic evidence.   For the reasons stated by Judge Rea, we agree with his analysis and conclusion.   We also see no reason to set aside the award of attorneys' fees.


3
Montrose requests attorneys' fees incurred on this appeal pursuant to paragraph 33 of the Settlement Agreement.   We hold Montrose is entitled to reasonable attorneys' fees and remand to the district court to award the fees.


4
AFFIRMED.  Attorneys' fees granted and remanded to make award.